                    United States District Court
                             CIVIL MINUTES - GENERAL

Case No.: 4:20cv236-RH-MJF                                            Date: July 20, 2020

                        KIRK NIELSEN et al. v. RON DESANTIS et al.

DOCKET ENTRY:         Motion Hearing Held (by video)                    10:00 - 10:36 a.m.

Court hears statements from parties regarding settlement, and argument of counsel on Motion
for Settlement Conference and Motion for Leave. Ruling by Court: Nielsen and Williams
Plaintiffs’ claims are dismissed. Grubb Plaintiffs’ Motion for Leave to Supplement is
granted. Magistrate Judge will conduct settlement conference. Trial is continued to July 27 at
10:00 a.m. An order will follow.


PRESENT: ROBERT L. HINKLE, U.S. DISTRICT JUDGE

       Cindy Markley                                           Judy Gagnon
       Deputy Clerk                                           Court Reporter


Attorneys for Plaintiffs:                    Attorneys for Defendants:
Matthew Dietz (Grubb plaintiffs) – Speaker   Mohammad Jazil – Speaker
John Devaney (Nielsen plaintiffs) – Speaker  John Lavia
Frederick Wermuth (Nielsen plaintiffs)       Robert Shearman
Stuart Naifeh (Williams plaintiffs) – SpeakerAndy Bardos
John Ulin (Williams plaintiffs)              Susan Erdelyi
(others may have been present but were       Jason Torchinsky – Speaker
not identified)                              Jonathan Lienhard
                                             Jeffrey DeSousa – Speaker
                                             Jon Jouben
                                             Benjamin Gibson
                                             Frank Mari – Speaker
                                             Michael Valdes
                                             Dale Scott
                                             Ronald Labasky – Speaker
                                             Francis Carroll – Speaker
                                             (others may have been present but were not
                                             identified)
______________________________________________________________________________
PROCEEDINGS:      Status Conference/Motion Hearing Held

10:00 Court in session
      Court addresses parties regarding settlement
10:05 Ruling by Court: Dismissal will be with prejudice as to the Nielsen and Williams
      Plaintiffs with the exception of Claim 14 in the More Definite Statement, and that claim
      will be dismissed without prejudice as to County and with prejudice as to State.
10:07 Acknowledgment by Nielsen Plaintiffs (Devaney)
10:08 Acknowledgment by Williams Plaintiffs (Naifeh)
10:11 Statement to Court by Defendants re: settlement (Jazil)
10:15 Statement to Court by Nielsen Plaintiffs re: settlement (Devaney)
10:18 Statement to Court by Williams Plaintiffs re: settlement (Naifeh)
10:21 Statement by Grubb Plaintiffs re: motion for settlement conference and continuance of
      trial (Dietz)
10:23 Response by Defendants (Labasky)
10:24 Response by Defendants (Bardos)
10:25 Response by Defendants (Carroll)
10:26 Response by Defendants (Shearman)
      Court addresses parties re: attendance of parties at settlement conference
10:29 Ruling by Court: Magistrate Judge will hold settlement conference. An order will
      follow. Trial will be continued to July 27 at 10:00 a.m.
10:30 Statement by Grubb Plaintiffs re: trial witnesses and motion for leave to file (Dietz)
10:32 Ruling by Court: Motion for Leave is granted.
10:32 Statement by Nielsen Plaintiffs re: dismissal with regard to fees and costs (Devaney)
10:33 Statement by Defendants re: Grubb claims (Jazil)
10:35 Defendants withdraw opposition to supplement (Mari)
10:36 Court adjourned




                                                                  Initials of Clerk: ckm
